Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143673                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                    SC: 143673                             Brian K. Zahra,
  In re J.L. GORDON, Minor.                                         COA: 301592                                       Justices
                                                                    Oakland CC Family Division:
                                                                    2008-746988-NA
  _________________________________________/

          On order of the Court, the application for leave to appeal the August 11, 2011
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address: (1) whether the notice requirements of § 1912(a)
  of the Indian Child Welfare Act (ICWA), 25 USC 1901 et seq., are invoked, such that the
  family court knows or has reason to know that an Indian child is involved in an
  involuntary child protective proceeding, when, as occurred here, the respondent mother
  stated at the preliminary hearing that her parents were tribal members but she was not; (2)
  if so, whether the Department of Human Services (DHS) and the family court are under a
  duty to make a complete record of their compliance with the notice requirements of the
  ICWA; and (3) whether a parent can waive a minor child’s status as an “Indian Child”
  under the ICWA, 25 USC 1903(4), or waive compliance with the federal law’s
  requirements, and, if so, whether the respondent mother’s statement on the record that her
  family had been notified directly by the tribe that they were not entitled to money or
  benefits constituted a waiver. The parties may file supplemental briefs within 28 days of
  the date of this order, but they should not submit mere restatements of their application
  papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2011                   _________________________________________
           y1122                                                               Clerk